Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 1 of 10 JANUARY 27, 2015 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS 5th CONSECUTIVE YEAR OF RECORD ANNUAL EARNINGS & ANNOUNCES INCREASE IN QUARTERLY CASH DIVIDEND Jasper, Indiana –January 27, 2015 German American Bancorp, Inc. (NASDAQ: GABC) reported that the Company has again achieved record earnings for the year ended on December 31, 2014.The record financial performance in 2014 continues a trend of exceptional performance by German American, as the Company has reported record earnings in each of its past five fiscal years.The Company’s 2014 return on average shareholder equity of 13.21% is further evidence of this trend of strong long-term financial performance over the past decade, representing the 10th consecutive year that German American has delivered double-digit returns on shareholders’ equity. The Company’s 2014 net income of $28.3 million, or $2.14 per share, was an increase of approximately 8%, on a per share basis, over its previous record annual net income of $25.4 million, or $1.98 per share reported in 2013.Over the course of the past five year period of consecutive annual record earnings, German American has generated in excess of 14% compound annual growth in reported earnings per share. Fourth quarter earnings in the current year were $7.6 million, or $0.58 per share, an increase of approximately 16% from 2013 fourth quarter results of $6.6 million, or $0.50 per share. The 2014 record performance was largely attributable to an increased level of net interest income and net interest margin, driven primarily by a higher level of average loans outstanding and an improved yield within the Company’ securities portfolio.The Company also experienced improved non-interest income during the current year, the most significant of which was within German American’s insurance operations, and a reduced level of provision for loan loss, as the Company’s historic strong asset quality showed continued improvement in 2014. The Company also announced that it was increasing the level of its regular quarterly cash dividend. German American’s Board of Directors declared a regular quarterly cash dividend of $0.17 per share, which will be payable on February 20, 2015 to shareholders of record as of February 10, 2015.This level of regular quarterly cash dividend represents approximately a 6% increase above the Company’s prior quarterly cash dividend level. Commenting on the Company’s long-term trend of exceptional financial performance, Mark A. Schroeder, German American’s Chairman & CEO, stated, “In 2014, we saw a continued resurgence of the economic strength within our markets throughout Southern Indiana.As has been the case throughout the economic cycle, the relative level of employment within our markets remained among the strongest in the state, as well as compared to national statistics. The combination of market economic strength and stability was reflected in our ability, as a banking organization, to generate continued growth within our loan portfolio in 2014 while maintaining the level of superb asset quality that has been German American’s hallmark.We are pleased to have also successfully continued to build upon our past success in all segments of our operations in 2014, having experienced strong growth during this past year across all four of our lines of business - banking, insurance, investment, and trust. NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 2 of 10 We are obviously very proud of the level of long-term financial performance German American has attained.Our ability to post five consecutive years of record earnings and a decade of double-digit return on shareholders equity has resulted in German American being nationally recognized as one of the premiere publicly-traded financial companies in the U.S.While honored to have received this level of national recognition, we fully acknowledge that this degree of long-term success was only possible because of our clients continued acceptance of our offerings of financial products and services, our staff’s dedication toward making good on our pledge of exceptional customer service, and our shareholders unwavering willingness to invest in our Company.We thank each of these groups for the privilege of assisting them in the achievement of their personal goals and objectives.” Balance Sheet Highlights Total assets for the Company increased to $2.234 billion at December 31, 2014, representing an increase of $70.1 million, or 3%, compared with December 31, 2013.The increase during 2014 was largely attributable to growth of the Company’s loan portfolio from throughout its footprint.December 31, 2014 loans outstanding increased by $15.2 million compared with September 30, 2014, and increased $66.8 million, or approximately 5%, compared to year-end 2013. End of Period Loan Balances 12/31/14 09/30/14 12/31/13 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $6.5 million at December 31, 2014 compared to $6.3 million of non-performing assets at September 30, 2014 and $9.4 million at December 31, 2013. Non-performing assets represented 0.29% of total assets at December 31, 2014 compared to 0.28% of total assets at September 30, 2014, and compared to 0.44% at December 31, 2013. Non-performing loans totaled $6.1 million at December 31, 2014 compared to $5.8 million at September 30, 2014, and compared to $8.4 million of non-performing loans at December 31, 2013. Non-performing loans represented 0.42% of total loans at December 31, 2014 compared with 0.40% of total outstanding loans at September 30, 2014 and 0.61% of total loans outstanding at December 31, 2013. Non-performing Assets (dollars in thousands) 12/31/14 09/30/14 12/31/13 Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) 96 8 Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ Restructured Loans $ $ $ NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 3 of 10 The Company’s allowance for loan losses totaled $14.9 million at December 31, 2014 representing an decrease of $663,000 or 17% on an annualized basis from September 30, 2014 and an increase of $345,000 or 2% compared with year-end 2013.The allowance for loan losses represented 1.03% of period end loans at December 31, 2014 compared with 1.09% of period-end loans at September 30, 2014 and 1.05% of period-end loans at December 31, 2013.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.The Company held a discount on acquired loans of $4.1 million as of December 31, 2014, $4.5 million at September 30, 2014 and $5.9 million at year-end 2013. Total deposits increased $15.3 million as of December 31, 2014 compared with September 30, 2014 total deposits and decreased $32.4 million or 2% compared with year-end 2013. End of Period Deposit Balances 12/31/14 09/30/14 12/31/13 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ Results of Operations Highlights – Year ended December 31, 2014 Net income for the year ended December 31, 2014 totaled $28,344,000 or $2.14 per share, an increase of $2,931,000 or approximately 8% on a per share basis, from the year ended December 31, 2013 net income of $25,413,000 or $1.98 per share. NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 4 of 10 Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Year Ended December 31, 2014 Year Ended December 31, 2013 Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and OtherShort-term Investments $ $
